                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 KEVIN LINDSAY,                               :
      Plaintiff,                              :          No. 3:20-cv-173 (KAD)
                                              :
         v.                                   :
                                              :
 UNIVERSITY OF CONNECTICUT                    :
 HEALTH CENTER, et al.,                       :
      Defendants.                             :


                                  INITIAL REVIEW ORDER

Preliminary Statement

       Plaintiff, Kevin Lindsay (“Lindsay”), currently confined at Corrigan-Radgowski

Correctional Center (“Corrigan”) in Uncasville, Connecticut, filed this complaint pro se under 42

U.S.C. § 1983. Lindsay alleges that the defendants were deliberately indifferent to his medical

needs. The defendants are the University of Connecticut Health Center, Dr. Omprakash Pillai,

Corrigan Medical, and Corrigan Correction Staff. Lindsay indicates within the complaint that he

names the individual defendants in their individual capacities only. Although he states generally

that he seeks damages and injunctive relief, Doc. No. 1 at 6, he lists only damages in his prayer

for relief, id. at 30-31. The complaint was received on February 7, 2020. Lindsay’s motion to

proceed in forma pauperis was granted on February 12, 2020.

Standard of Review

       Under section 1915A of title 28 of the United States Code, the Court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a
defendant who is immune from such relief. Id. In reviewing a pro se complaint, the Court must

assume the truth of the allegations, and interpret them liberally to “raise the strongest arguments

[they] suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). see also Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants). Although detailed allegations are not required, the complaint must include sufficient

facts to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

Allegations1

         During a sick call visit to the MacDougall Correctional Institution (“MacDougall”)

medical department on December 22, 2014, Lindsay reported that he had to strain during bowel

movements and requested a prostate examination and a colonoscopy. Doc. No. 1 at 12 ¶ 1 & 18-

19 ¶¶ 1-5. Dr. Pillai ordered that a stool sample be collected and tested. Id. at 13 ¶ 2 & 19 ¶ 6.

The test showed that a prostate indicator was high, registering 4.4 on the range of 0.0 to 4.0, but

no further tests were ordered. Id. at 13 ¶ 3 & 19 ¶ 6. From 2014 until 2016, no further tests were




          1
            Lindsay’s complaint consists of several documents submitted together. The documents are entitled:
“Cause of Action,” Doc. No. 1 at 1-5: “Jury Trial Demaned verified Complaint for Damages and Injunctive Relief,”
Id. at 6-9; and “Statement of Claim/Caption,” Id. at 10-32. Each document includes a description of facts underlying
Lindsay’s claim. Although the descriptions describe the same alleged mistreatment, each includes information not
included in others. The various descriptions also attribute actions to different persons and state that events occurred
on different dates. The court refers to information from all three descriptions to present a complete description of the
incidents underlying the complaint. Where Lindsay has submitted medical reports clarifying the dates or events, the
court refers to the medical reports.
                                                           2
performed and no concerns were communicated to Lindsay regarding his prostate. Id. at 13 ¶ 4.

       On February 22, 2017, Lindsay was transferred to Corrigan. Id. at 13 ¶ 5 & 19 ¶ 7.

During a medical visit for other issues, Lindsay sought a “screening” because he was

experiencing stomach pain. Id. When he told the medical provider that he was still waiting for a

colon exam, the provider said that no test had been ordered or scheduled. Id.

       Two years later, on February 5, 2019, May 27, 2019, June 26, 2019, and July 11, 2019,

Lindsay submitted requests to the medical department seeking a colonoscopy and treatment for

his stomach pains. Id. at 13 ¶ 6 & 19 ¶ 8. In the May 27 request, Lindsay stated that he has been

prescribed 3 Tylenol pills 3-4 times per day. Id. at 14 ¶ 8. He complained that nothing was being

done to address his stomach pains and severe cramping. Id. Lindsay alleges that Nurse Kayla

told him that he had been on the list to see “the provider” since March. Id. at 14 ¶ 8 & 19 ¶ 9. On

June 26, 2019, Lindsay reported that he had seen the doctor on May 14, 2019, before he

submitted the prior request. Id. ¶ 9. Lindsay asked that the Tylenol prescription be discontinued

because it did not ease his stomach pain and complained of difficulty urinating. Id. at 14 ¶ 9 &

19 ¶ 10.

       On August 19, 2019, Lindsay met with APRN Williams. Id. at 14 ¶ 10 & 20 ¶ 11. She

told him that kidney, liver, and thyroid tests were good, but his prostate antigen was high. Id. at

14 ¶ 10 & 3 ¶ 6. She said this could be a reason for Lindsay’s difficulty urinating and placed him

on the list to see a urologist to determine whether a prostate biopsy was needed. Id. at 15 ¶ 11.

Lindsay was prescribed Tamsulosin to help with urination. Id. at 15 ¶ 11 & 3 ¶ 6. An x-ray also

showed that Lindsay was constipated. Id. at 15 ¶ 11.

       On August 19, 2019, APRN Williams requested an appointment at the University of

                                                 3
Connecticut Health Center. Id. at 20 ¶ 12. Lindsay alleges that, sometime before November 25,

2019, he learned that the appointment had not been scheduled and APRN Williams did not

understand why. Id. at 15 ¶ 12. Lindsay states, however, that he was seen at the University of

Connecticut on November 2, 2019. Id. at 15 ¶ 13 & 20 ¶ 13. He was seen by a urologist who told

Lindsay that his prostate had doubled in size in a short period of time. Id.

        On October 30, 2019, Lindsay was instructed to maintain a urination journal, recording

urine output. Id. at 45. Between November 4 and 24, 2019, Lindsay’s urine output dropped and

his pain increased. Id. at 17 & 20 ¶ 18. No one monitored the report to see the decline in urine

production. Id. at 16, 17, 22. November 24, 2019 at 8:30 p.m., was the last time Lindsay was

able to urinate. Id. at 17 & 20 ¶ 16.

        On November 21 or 24, 2019, Lindsay told the nurse on the “pill line” that he was

experiencing a lot of pain and had difficulty urinating. Id. at 22 & 3 ¶ 9. She told him to drink a

lot of water and try to relax. Id.

        About 1:00 a.m. on November 25, 2019, Lindsay woke with an urge to urinate. Id. at 15 ¶

14 & 20 ¶ 18. He was able to produce only a few drops. Id. at 15 ¶ 14 & 20 ¶ 20. He experienced

severe pain that caused his legs to shake. Id. at 15 ¶ 14 & 3 ¶ 13. This continued until custodial

staff opened his door for morning recreation between 8:30 a.m. and 9:30 a.m. Id. at 15 ¶ 14, 22

& 4 ¶ 14. Officer Conrad noticed that something was wrong and immediately summoned

medical staff. Id. Although security staff made rounds every half hour, no officer checked on

Lindsay. Id. at 5 ¶ 18.

        Lindsay alleges that medical staff had tried to insert a catheter to release pressure on his

stomach. Id. at 16, 48. Staff was unaware that Lindsay’s enlarged prostate had caused his bladder

                                                  4
to collapse. Id. at 16. Nurse Shaw tried to straighten the catheter and made a hole in Lindsay’s

bladder. Id. at 17 & 8 ¶ 1. She was assisted by Nurse Evion or Ellon. Id. at 4 ¶ 16. This caused

“massive blood clot evacuation and fulguration of bleeding” when Lindsay arrived at the hospital

emergency room. Id. at 17, 49 & 4 ¶ 17. When the catheter could not be straightened, Dr. Feder

ordered that Lindsay be taken to the hospital by ambulance. Id. at 47. Prison officials “Hog-

tyed” Lindsay to an emergency stretcher before transporting him to Backus Hospital for surgery.

Id. at 16. This process involved securing a prisoner’s ankles to his handcuffs. Id. at 29.

        Lindsay was released from the hospital and returned to the correctional facility on

December 1, 2019. Id. at 8 ¶ 2. Lindsay was released from the infirmary on December 1 or 2,

2019. Id. at 24 ¶ 1. He was told to return to the medical unit immediately if anything “went

wrong.” Id. On December 2 or 3, 2019, Nurse Amy was making rounds. Id. at 18 ¶ 5. Lindsay

complained of chest pain and asked for water. Id. Nurse Amy said that they did not “do water”

until 8:00 a.m. and told Lindsay to get water from the toilet if he needed it sooner. Id.2

        On January 2, 2020, Lindsay returned to the hospital to have the catheter replaced. Id. at

8 ¶ 3. Since his first catheter was changed, Lindsay has been to the medical unit only three or

four times. Id. at 24 ¶ 2. When the catheter was replaced on January 2, 2020, Lindsay was told he

had a urinary infection and was prescribed medication. Id. ¶ 3. The same day, Lindsay

complained to Nurse Andrew about an “over hard abdomen.” Id. at 8 ¶ 3. Nurse Andrew or

Nurse Steve told Lindsay that the catheter was a slightly smaller size. Id. at 24 ¶ 3 & 8 ¶ 3.

Lindsay experienced a lot of pain the following day. Id. at 24 ¶ 4. Lindsay received no treatment



        2
          Lindsay also alleges that this interaction with Nurse Amy occurred on December 1, 2019 upon his return
from the hospital. Doc. No. 1 at 8 ¶ 2.
                                                        5
for five days, from January 3-7, 2020. Id. ¶ 5. He complained to APRN Mallory and Nurse

Jessica. Id.

        On January 7, 2020, Lindsay told Nurse Jessica that his medication had run out and that

he was supposed to take the medication every day. Id. at 25 ¶ 10. The following day, he wrote to

the doctor. Id. ¶ 11. Lindsay was called to the medical unit that morning. Id. He told Nurse

Andrew that APRN Williams and Nurse Mike told him that, if he was in pain, he should ask for

Tylenol. Id. Nurse Andrew refused to provide Tylenol. Id.

        On January 9, 2020, Lindsay was told he could use the chair from his cell and the seat

cushion to protect his catheter. Id. at 21 ¶ 21. After viewing the unit camera, Lieutenant Standish

told Officer Vega to have Lindsay move the chair from the dayroom. Id. At around 11:00 a.m.,

the lieutenant and three officers ordered Lindsay to give them the plastic air cushion and other

medical supplies he had been given on December 30, 2019 at the hospital. Id. ¶ 22. The cushion

and other items were returned to Lindsay when he was in the infirmary. Id. ¶ 23.

        Lindsay received no treatment from January 9 through 15, 2020. Id. at 24 ¶ 6. Nurse

Messisa changed the holding clamp that prevented the catheter from coming out. Id. On January

8, 2020, Lindsay submitted a medical grievance. Id. ¶ 7. He had received no response as of

January 26, 2020. Id.

        On January 12, 2020, Lindsay showed Officer Conrad blood in his catheter. Id. ¶ 26.

Lindsay alleges that he had blood in his catheter for 2½ days because he had to sit on metal seats.

Id. On January 25, 2020, he spoke to Nurse KC about the need to replace the catheter clamp and

clean the area. Id. at 24 ¶ 9. Nurse Andrew refused the treatment that evening. Id. at 25 ¶ 12.

        On January 25, 2020, Lindsay told Nurse KC that the catheter hold patch needed to be

                                                 6
changed. Id. at 9 ¶ 5. When Nurse KC said she would send Lindsay a new patch, he said he did

not know how to change it and the area also had to be cleaned. Id. Lindsay alleges that Nurse KC

was refusing treatment. Id.

Discussion

        Class Action Certification

        Lindsay seeks permission to file “a class action sue to all parties named upon as they all

played some type or role that cause him pain and suffering….” Doc. No. 1 at 1. Thus, he seeks

to name a defendant class.

        Federal Rule of Civil Procedure 23 provides that “[o]ne or more members of a class may

sue or be sued as representative parties on behalf of all members” if certain conditions are met.

Fed. R. Civ. P. 23(a). Due process ensures procedural fairness and protects the interests of absent

class members. Bakalar v. Vavra, 237 F.R.D. 59, 63 (S.D.N.Y. 2006) (citing Hansberry v. Lee,

311 U.S. 32, 42 (1940)). Due process concerns “are particularly acute in defendant class actions

where the unnamed class members risk exposure to liability.” Id. (citations omitted). Thus, closer

scrutiny is required before a defendant class is certified and, in fact, defendant classes rarely are

certified. Id. at 64 (citations omitted).

        Under Rule 23(a), before a class may be certified, the moving party must establish:

        (1) the class is so numerous that joinder of all members is impracticable;
        (2) there are questions of law and fact common to the class;
        (3) the claims or defenses of the representative parties are typical of the claims or
        defenses of the class; and
        (4) the representative parties will fairly and adequately protect the interests of the
        class.

Lindsay merely alleges that everyone had some role and caused him pain and suffering. He


                                                  7
makes no specific showing regarding any of these requirements. He does not identify a class

representative. In addition, although Lindsay may have been treated by many different people, he

has not demonstrated that these individuals cannot be named or joined as defendants, or that

doing so would be impracticable. Accordingly, Lindsay’s request to proceed against a defendant

class is denied at this juncture. See Flying Tiger Line, Inc. v. Central States, Southwest and

Southeast Areas Pension Fund, Civ. A. No. 86-304 CMW, 1986 WL 13366, at *4-5 (D. Del.

Nov. 20, 1986) (declining to impose class method for adjudicating claims on defendants where

plaintiffs had not shown that joinder of all defendants was impracticable).

       Defendants University of Connecticut Health Center and Corrigan Medical

       Lindsay names the University of Connecticut Health Center and Corrigan Medical

Department as defendants. To state a cognizable section 1983 claim, Lindsay must allege facts

showing that a person acting under color of state law deprived him of a right, privilege or

immunity secured by the United States Constitution or federal law. State agencies are not

persons within the meaning of section 1983. See Bhatia v. Connecticut Dep’t of Children and

Families, 317 F. App’x 51, 52 (2d Cir. 2009) (citing Will v. Michigan Dep’t of State Police, 491

U.S. 58, 70-71 (1989)). The Department of Correction is a state agency and the University of

Connecticut is a subdivision of the state. Units of those entities, the Medical Department at

Corrigan and the University of Connecticut Health Center, also are not persons within the

meaning of section 1983. See Remillard v. Maldonado, 3:15-cv-1714(SRU), 2016 WL 3093358,

at *2 (D. Conn. June 1, 2016) (prison medical department); Ferla v. Correctional Managed

Health Care, No. 3’15-cv-1303(MPS), 2015 WL 5826812, at *2 (D. Conn. Oct. 2, 2015)

(University of Connecticut Health Center and its divisions). Accordingly, all claims against the

                                                 8
University of Connecticut Health Center and Corrigan Medical are dismissed.

       Dr. Pillai and Treatment at MacDougall Correctional Institution

       Lindsay challenges the treatment provided to him at MacDougall by Dr. Pillai in 2014.

On February 22, 2017, nearly three years before he commenced this action, Lindsay was

transferred to Corrigan. Doc. No. 1 at 19 ¶ 7.

       The limitations period for filing a section 1983 action in Connecticut is three years.

Thompson v. Rovella, 734 F. App’x 787, 788-89 (2d Cir. 2018); see also Lounsbury v. Jeffries,

25 F.3d 131, 134 (2d Cir. 1994) (analyzing available state limitations periods and determining

that appropriate limitations period for section 1983 actions filed in Connecticut is three years).

       Lindsay signed the Complaint on February 6, 2020. It was scanned and emailed to the

court the same day and entered on the docket the following day. Prisoner complaints are

considered filed on the day the prisoner gives the complaint to prison officials for mailing or, in

this case, electronic filing. See Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993) (holding that a

pro se prisoner complaint is deemed filed ad of the date the prisoner gives the complaint to

prison officials to be forwarded to the court), opinion modified on reh’g on other grounds, 25

F.3d 81 (2d Cir. 1994). Thus, the limitations period commenced on February 6, 2017, three years

before Lindsay signed the Complaint and, presumably, gave it to prison officials for mailing.

       While the federal court looks to state law to determine the applicable limitations period,

federal law controls when the cause of action accrues. See Wallace v. Kato, 549 U.S. 384, 388

(2007). Under federal law, a cause of action accrues—and the statute of limitations begins to

run—“when the plaintiff can file suit and obtain relief.” Id. (internal quotation marks and citation

omitted). Thus, the Court must determine when Lindsay possessed sufficient facts about the

                                                 9
harm done to him that reasonable inquiry would reveal the cause of action. See United States v.

Kubrick, 444 U.S. 111, 122-24 (1979). The Court “should look to ‘the time of the … act, not the

point at which the consequences of the act become[] painful.’” Coronado v. City of New York,

No. 11CV5188-LTS-HBP, 2014 WL 4746137, at *3 (S.D.N.Y. Sept. 24, 2014) (quoting

Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir. 1994)).

       The federal courts also refer to state law for tolling rules. Wallace, 549 U.S. at 394. The

Second Circuit has held that “the continuing violation doctrine can apply when a prisoner

challenges a series of acts that together comprise an Eighth Amendment claim of deliberate

indifference to serious medical needs.” Shomo v. City of New York, 579 F.3d 176, 182 (2d Cir.

2009). To assert a continuing violation in order to toll the statute of limitations, the plaintiff must

allege two things, the existence of an ongoing policy that violates his constitutional rights and

some “non-time-barred acts taken in furtherance of that policy.” Id.; see also Patterson v. Anna,

2018 WL 340023, at *4 (D. Conn. Jan. 9, 2018) (rejecting claim of tolling under continuing

violation doctrine for Eighth Amendment deliberate indifference to medical needs claim), appeal

dismissed sub nom. Patterson v. Okonkwo, 2018 WL 3689966 (2d Cir. May 17, 2018).

       Lindsay alleges that Dr. Pillai failed to order further tests and a prostate examination

when the 2014 test results showed an elevated prostate antigen. Lindsay submits documents

showing that he was seen in the Chronic Disease Clinic on February 6, 2015. Doc. No. 1 at 36.

Although he complained about urological issues, he did not mention his prostate concerns. Also,

a copy of an abdominal x-ray showing no abnormalities that would affect urination was sent to

Dr. Pillai in August 2015. Id. at 37. Although Lindsay remained at MacDougall for over two

years after the only alleged examination by Dr. Pillai and was obviously aware that no tests had

                                                  10
been ordered, Lindsay does not allege that he again requested prostate testing until he was at

Corrigan. Lindsay has alleged no non-time-barred actions against Dr. Pillai or any staff at

MacDougall. All claims against Dr. Pillai or unnamed personnel at MacDougall are dismissed as

time-barred.

       Deliberate Indifference to Medical Needs

       Lindsay claims that the defendants were deliberately indifferent to his serious medical

need. Although Lindsay does not specify the medical need that underlies his claims, he alleges

generally that his untreated or inadequately treated prostate condition caused his urological

conditions, complications and injuries.

       Lindsay is a sentenced inmate. So although he references both the Eighth and Fourteenth

Amendments as bases for his deliberate indifference claim, the claim is governed by the Eighth

Amendment. See Darnell v. Piniero, 849 F.3d 17, 29 (2d Cir. 2017). The Eighth Amendment

forbids deliberate indifference to prisoners’ serious medical needs. Spavone v. New York State

Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). To state a claim for deliberate

indifference to a serious medical need, Lindsay must show both that his need was serious, and

that the defendants acted with a sufficiently culpable state of mind. See Smith v. Carpenter, 316

F.3d 178, 184 (2d Cir. 2003) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

       There are both objective and subjective components to the deliberate indifference

standard. Objectively, the alleged deprivation must be “sufficiently serious.” Spavone, 719 F.3d

at 138. The condition must produce death, degeneration or extreme pain. See Hathaway v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). The defendants also must have been “subjectively

reckless.” Spavone, 719 F.3d at 138. They must have been actually aware of a substantial risk

                                                11
that Lindsay would suffer serious harm as a result of their actions or inactions. The defendants

“need only be aware of the risk of harm, not intend harm.” Id.

       Negligence that would support a claim for medical malpractice does not rise to the level

of deliberate indifference and is not cognizable under section 1983. See Salahuddin v. Goord,

467 F.3d 263, 279-80 (2d Cir. 2006). Nor does a disagreement over the treatment provided show

deliberate indifference. See Wright v. Rao, 622 F. App’x 46, 47 (2d Cir. 2015) (citing Chance v.

Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)).

       Lindsay claims both a lack of treatment and a delay in treatment, either of which may be

the basis for an Eighth amendment claim. See e.g. Demata v. New York State Corr. Dep’t of

Health Servs., 198 F.3d 233, 1999 WL 753142 (Table) (2d Cir. 1999); Chance, 143 F.3d 703.

       Lindsay alleges that prostate issues were ignored for years and resulted in serious prostate

and urological issues. The allegations regarding Lindsay’s medical condition are sufficient, at

this stage, to demonstrate a “serious medical need.” And the allegations that his urological

issues, which were caused by his untreated and enlarged prostate, were not addressed in an

effective or timely manner resulting in serious complications, is sufficient to permit this claim to

proceed for further development of the record.

       However, Lindsay has not identified any proper defendants in this case. Although his

complaint identifies various medical personnel who, he alleges, failed to provide appropriate and

necessary care, he does not name any of them as defendants. Accordingly, Lindsay shall be

permitted to file an Amended Complaint regarding his medical treatment at Corrigan. Lindsay

shall name as defendants the persons he alleges were deliberately indifference to his serious

medical need and include allegations indicating what actions each defendant took, or failed to

                                                 12
take, that violated his constitutional rights.

Motion for Preliminary Injunction

        A few days after he submitted his complaint, Lindsay filed a motion for preliminary

injunction stating that he is awaiting surgery on his stomach. It is unclear how this surgery is

related to his other complaints and it is unclear the nature and scope of the injunctive relief he

seeks. In his motion, he repeats that, following his return from the hospital after an emergency

procedure on November 25, 2019, he developed an infection as a result of inadequate treatment.

He returned to the hospital on January 2, 2020, to address fluid build-up in his legs. Lindsay

states that he must wear special underwear for incontinence issues.

        Interim injunctive relief “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Grand River

Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (citation omitted). To

prevail, the plaintiff must demonstrate “that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in

his favor, and that an injunction is in the public interest.” Glossip v. Gross, ___ U.S. ___, 135 S.

Ct. 2726, 2736 (2015) (internal quotation marks and citation omitted). The Second Circuit

considers a showing of irreparable harm the most important requirement for an award of

preliminary injunctive relief. NAACP v. Town of East Haven, 70 F.3d 219, 224 (2d Cir. 1995).

The irreparable injury prerequisite requires proof of harm that is “actual and imminent” and “not

remote or speculative.” Pisarri v. Town Sports Int'l, LLC, 758 F. App'x 188, 190 (2d Cir. 2019)

(quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979) (internal

quotation marks omitted)).

                                                  13
       Where the plaintiff seeks a mandatory injunction, i.e., an injunction seeking to order the

defendants to perform positive acts, he must meet a higher standard. Cacchillo v. Insmed, Inc.,

638 F.3d 401, 406 (2d Cir. 2011) (citing Citigroup Global Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)). A mandatory preliminary

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from the denial of preliminary

relief.” Id. (citing Citigroup Global Mkts., 598 F.3d at 35 n.4 (internal quotation marks omitted);

see also Tom Doherty Assocs., Inc. v. Saban Entertainment Inc., 60 F.3d 27, 33-34 (2d Cir.

1995) (plaintiff seeking mandatory injunction must make “clear” or “substantial” showing of

likelihood of success on the merits of his claim).

       The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005). “In the prison context, a request for injunctive relief must always be viewed with

great caution so as not to immerse the federal judiciary in the management of state prisons.”

Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994)) (other citations omitted).

       Lindsay’s motion is insufficient for the court to even evaluate his motion against these

standards. And even if the court could make that determination, there are no remaining

defendants who can provide the relief he seeks. The motion is therefore denied without

prejudice. However, because the issue involves what may be a significant medical condition

for which treatment is sought, the court directs the Office of the Attorney General to

inquire of the Department of Correction regarding Lindsay’s current medical condition

                                                 14
and to file a Notice with the court with the results of that inquiry on or before March 8,

2020.

Orders

        For all the foregoing reasons, the claims against defendants University of Connecticut

Health Center, Corrigan Medical, and Dr. Pillai are dismissed pursuant to 28 U.S.C. § 1915A(b).

        If he wants the case to proceed, Lindsay must file an Amended Complaint regarding his

medical treatment at Corrigan on or before March 20, 2020. Lindsay shall name as defendants

the persons he alleges were deliberately indifferent to his serious medical need and include only

one statement of his claim indicating what actions each defendant took, or failed to take, that

violated his constitutional rights. Lindsay must file the Amended Complaint, using the Prisoner

Efiling Program, on or before March 20, 2020. Failure to timely file the Amended Complaint

will result in the dismissal of this case without further notice from the court. The Clerk is

directed to send Lindsay an amended complaint form with this Order.

        The Clerk is directed to forward a copy of this Order and Lindsay’s motion for

preliminary injunction to Assistant Attorney General Madeline Melchionne for compliance with

the Court’s directive set forth above.

        SO ORDERED at Bridgeport, Connecticut, this 18th day of February 2020.

                                              /s/
                                              Kari A. Dooley
                                              United States District Judge




                                                15
